Birdsong made two mortgages on December 23, 1893, covering his stock of merchandise, to secure notes of that date, due one day afterward, payable to his wife and brother. The mortgages were foreclosed on December 25, and the store closed. Plaintiffs brought their petition in the nature of a general creditors’ bill on January 9, 1894, against Birdsong as an insolvent trader, and against the mortgagees,' alleging, among other things, that the mortgages were made, with the knowledge of the mortgagees, to hinder and delay the creditors; and charging, on information and belief, that the same were fraudulent and without any valuable consideration. The controlling facts on which the case turned are stated in the head-note.